Case 1:18-cv-23329-RAR Document 141 Entered on FLSD Docket 10/04/2019 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

  STATE FARM MUTUAL AUTOMOBILE                                     Case No.: 18-CV-23329-RAR
  INSURANCE COMPANY, an Illinois Corporation

          Plaintiff,

  v.

  MANUEL V. FEIJOO, MANUEL V. FEIJOO, M.D.,
  P.A., a Florida Professional Association

          Defendants
                                                          /

                       DEFENDANTS’ REPLY TO STATE FARM’S
               RESPONSE TO SHOW CAUSE ORDER RE: MOTIONS IN LIMINE

          Defendants, MANUEL V. FEIJOO, and MANUEL V. FEIJOO, M.D., P.A., reply to State

  Farm’s Response [D.E. 138] to the Court’s Show Cause Order [D.E. 133] as to why it failed to

  respond to Defendants’ Motions in Limine, [D.E. 68-69] and state:

          1.      State Farm claims in its Response, that it: “did not initially ascertain objections to the

  relief requested in them.” This is a bit disingenuous as State Farm does oppose the Defendants’

  motion in limine regarding the hair restoration services issue. See Response, D.E. 138. As State

  Farm states in its reply:

          3. As regards Defendants’ first Motion in Limine relating to Dr. Feijoo’s provision of hair
          restoration services [Doc. 68], Plaintiff does not intend to focus on those services, or in
          any manner disparage Dr. Feijoo for providing them, at trial. As such, Plaintiff does not
          object to an order in limine prohibiting Plaintiff from making critical or disparaging remarks
          regarding Dr. Feijoo’s provision of hair restoration services.

          4. The fact that Dr. Feijoo has provided and/or continues to provide hair restoration
          services is, however, part of his background and experience as a medical practitioner,
          which are relevant to the claims and defenses in this case. Dr. Feijoo’s provision of hair
          restoration services may also be disclosed in other relevant evidence. For example, the
          signage on the front glass of the Clinic states that he provides “Hair Transplant” services,
          which is reflected in a photograph Plaintiff intends to admit into evidence. Allowing to the
          jury to see an accurate picture of Dr. Feijoo’s office as it presents to the public is not in any
          manner prejudicial to Defendants. Accordingly, Plaintiff respectfully submits that the Court
          should not enter an order in limine prohibiting any references to, or evidence of Dr.
Case 1:18-cv-23329-RAR Document 141 Entered on FLSD Docket 10/04/2019 Page 2 of 3



         Feijoo’s provision of hair restoration services, as such an order would be overly broad and
         prejudicial to Plaintiff. (Emphasis added).

  Id. Thus, State Farm knew it was going to try and introduce such irrelevant evidence, and therefore

  had no good excuse why it failed to comply with the Court’s Order setting the deadline that it

  missed. State Farm does not even bother to say how the fact that in the past Dr. Feijoo’s hair

  restoration services has any relevance to any of the claims in this case, and is clearly an attempt to

  embarrass Dr. Feijoo and to sway the jury against him.

         Nor has State Farm shown any basis for admission of a photograph of the outside of Dr.

  Feijoo’s office, other than to get before the jury that he (once) performed hair restoration services.

  Relevant evidence “may be excluded if its probative value is substantially outweighed by the danger

  of unfair prejudice, confusion of the issues, or misleading the jury ....” Fed. R. Evid. 403. The fact

  that Dr. Feijoo in the past provided hair restoration services as part of his medical practice is

  irrelevant and would be unfairly prejudicial if admitted.

         State Farm agreed to the remainder of the Defendants’ Motions in Limine.

         State Farm has not shown cause why the motions should not be granted and all evidence of

  hair restoration by Dr. Feijoo be excluded from the jury.

         WHEREFORE the Court should grant the motions in limine.

                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on October 4, 2019, I have filed the foregoing document with the
  Clerk of Court using the CM/ECF system and that a copy was electronically served upon the
  following in the manner specified, either via transmission of Notices of Electronic Filing generated
  by CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
  to receive electronically Notices of Electronic Filing: Kenneth P. Hazouri, Esq., Andrew S.
  Ballentine, Esq., deBeaubien, Simmons, Knight, Mantzaris, Neal, LLP, 332 N. Magnolia Ave.,
  Orlando, FL 32801 and Bart R. Valdes, Esq., de Beaubien, Simmons, Knight, Mantzaris & Neal,
  LLP, 609 W. Horatio St., Tampa, FL 33606, and David Spector, Esq., and Kayla Pragid, Esq.,
  Holland & Knight, 222 Lakeview Ave., Ste. 1000, W. Palm Beach, FL 33401


                                                    2
Case 1:18-cv-23329-RAR Document 141 Entered on FLSD Docket 10/04/2019 Page 3 of 3



  Khazouri@dsklawgroup.com ABallentine@dsklawgroup.com Lquesada@dsklawgroup.com
  bvaldes@dsklawgroup.com davidspector@hklaw.com kayla.pragid@hklaw.com

                                             THE PIVNIK LAW FIRM
                                             7700 N. Kendal Drive, Suite 703
                                             Miami, FL 33156
                                             Tel: 305-670-0095
                                             Email: Pivniklaw@aol.com
                                                    Cdiezpivniklaw@aol.com

                                             By: /s/ Jerome A. Pivnik
                                                Jerome A. Pivnik, Esq.
                                                Fla. Bar No.: 400408

                                             Andrew P. Baratta, Esq.
                                             Baratta, Russell & Baratta
                                             3500 Reading Way
                                             Huntingdon Valley, PA 19006
                                             Tel: 215-914-2222
                                             Email: Andrew@Barattarussell.com

                                             Kenneth B. Schurr, Esq.
                                             Law Offices of Kenneth B. Schurr
                                             2030 S. Douglas Rd., Ste. 105
                                             Coral Gables, FL 33134-4615
                                             Tel: 305-441-9031
                                             Email: kbsservice@schurrlaw.com




                                         3
